Citation Nr: 1010763	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  03-20 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to October 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a May 2008 Order, the Court 
endorsed a May 2008 joint motion for remand, vacated the 
portion of the September 2006 Board decision that, in 
pertinent part, denied the appellant's claims for service 
connection for diabetes mellitus and a left knee disability 
and denied a rating in excess of 10 percent for right knee 
chondromalacia, and remanded the issues for compliance with 
the instructions in the joint motion.  

In September 2006, this matter came before the Board of 
Veterans Appeals (Board) on appeal from a December 1999 
decision which, in part, denied an increased evaluation for 
chondromalacia of the right knee; an August 2000 decision 
which, in part, denied service connection for diabetes 
mellitus; an October 2001 decision that granted an increased 
rating to 10 percent for chondromalacia of the right knee, 
and a March 2004 decision which, in part, denied service 
connection for a left knee disability.  In the August 2000 
rating decision, the RO found, in part, that the claim for 
diabetes mellitus was not well grounded.  The RO 
readjudicated and denied the claim on a de novo basis in 
March 2004.  The appellant perfected an appeal as to the left 
knee and diabetes mellitus from the latter rating decision.

The Board remanded this case for further development in 
accordance with the joint motion for remand in September 
2008.  It returns now for appellate consideration.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board must remand to satisfy the duty to assist in 
obtaining records.

While the case was on remand, the appellant submitted a set 
of authorized release forms so that the RO might obtain 
private medical records from Drs. Apostol and Duda and from 
the Southwest Missouri Bone and Joint Inc.  The RO sent June 
2009 letters outlining the request to each provider.  The RO 
indicated on each letter that only records from January 2009 
to the present were sought.

The response from Southwest Missouri Bone and Joint includes 
records earlier than June 2009.  Dr. Apostol indicated that 
the appellant did not receive treatment during the period 
requested (i.e. from June 2009 onward).  Dr. Duda submitted 
records exclusively for 2009.  Unfortunately, neither the 
appellant nor his representative indicated that treatment was 
limited to January 2009 onward.  In sum, the Board fears that 
the record does not contain all relevant records to make a 
fair decision on appeal.  Accordingly the Board must remand 
to assure an adequate record on review and comply with VA's 
duty to assist.  See Loving v. Nicholson, 19 Vet. App. 96 
(2005).  In addition, a compensation examination is needed 
with regard to the appellant's right knee disability as the 
June 2009 VA examination report on file focuses primarily on 
his left knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain such records as 
are available from Drs. Apostol and Duda 
identified by the appellant's June 2009 
authorized release forms.  All efforts to 
obtain these records should be fully 
documented.  Should the records not be 
obtained, the appellant should be notified 
of this fact.

The request for records should not contain 
a date restriction.

2.  The AMC must schedule the veteran for 
a VA orthopedic examination to determine 
the extent of his service-connected right 
knee disability.  The claims folder must 
be made available to the physician for 
review of the relevant evidence in 
conjunction with the examination. The 
report of examination should contain a 
detailed account of all manifestations of 
the veteran's right knee disability found 
to be present.  The medical basis for all 
opinions expressed should also be given.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

